         Case 2:19-cv-01231-JHS Document 22 Filed 01/02/20 Page 8 of 8



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CARL EVANS,
                                                                     CNILACTION
                                   Plaintiff,
                                                                      NO. 19-1231
         v.

ANDREW SAUL,
COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                   Defendant.


                                            ORDER

              AND NOW, this      7- 7~          day of January, 2020, upon consideration of

Plaintiffs Complaint for Review of a Social Security Disability or Supplemental Security

Income Decision (ECF No. 2) filed March 22, 2019, Defendant's Motion to Dismiss Plaintiffs

Complaint (ECF No. 11) filed July 16, 2019, and Plaintiffs Response (ECF No. 15) filed

September 13, 2019; and after review of the Report and Recommendation of United States

Magistrate Judge Henry S. Perkin dated December 30, 2019,

               IT IS ORDERED that:

               1. the Report and Recommendation is APPROVED and ADOPTED; and

               2. Defendant's Motion to Dismiss Plaintiffs Complaint is GRANTED.



                                                               BY THE COURT:
